Citation Nr: 1135526	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran's active military service extended from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in part, granted service connection for PTSD and assigned a 30 percent disability rating.  The claim has subsequently been handled by the VA RO in Los Angeles, California.  

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The hearing was scheduled for December 2010, but the Veteran failed to report for the hearing.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by reported sleep disturbance; nightmares; hypervigilance; exaggerated startle response; depressed mood; anxious mood; irritable affect; the management of symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) ranging from to 57to 75.

2.  The evidence reveals that the Veteran maintains full and regular employment without any lost work due to PTSD symptoms.  

3.  At no period of time covered by this appeal has the Veteran's service-connected psychiatric disability alone caused more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent rating for PTSD have not been met for any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for PTSD was granted and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection for PTSD.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran seeks entitlement to a disability rating for his service-connected PTSD in excess of the presently assigned, 30 percent disability rating, which is effective from the date of service connection in June 2005.  

In May 2005, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  This is prior to his separation from service.  He reported symptoms began in December 2004.  He was depressed, anxious, and experienced flashbacks.  He reported sleep disturbance and nightmares.  He indicated that he felt emotionally numb and isolated from his family.  The Veteran was alert, oriented, appropriately dressed and maintained effective eye contact.  He reported that he did not experience full-blown panic attacks, but did experience limited symptoms such as heart palpitations, sweatiness, and shakiness.  Mental status examination revealed speech was clear and organized.  Mood was markedly depressed.  Affect was dysphonic.  He was fatigued and lacked motivation.  Memory and concentration were preserved.  Insight was fair; judgment was preserved.  The diagnosis was severe chronic moderate PTSD and a Global Assessment of Functioning (GAF) scale score of 60 to 65 was assigned.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 represents "some mild symptoms (e.g., depressed mood and mild insomnia) OR [s]ome difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

In October 2005 a VA psychiatric consultation of the Veteran was conducted to establish treatment.  The Veteran reported re-experiencing and ruminating about in-service combat events.  He denied nightmares, flashbacks and avoidant behavior.  He endorsed some symptoms of hypervigilance, and irritability with anger outbursts.  He reported feeling detached and unemotional at times.  He reported that the frequency and intensity of intrusive thoughts had decreased and that he was able to control his anger.  He reported feeling well adjusted at home and that he was going to school part-time.  He planned on pursuing a career with the Sherriff's Department or in computer technology.  He denied symptoms of generalized anxiety, panic, or psychotic symptoms.  The diagnosis was mild PTSD.  The consulting psychiatry resident specifically noted that the Veteran reported mild PTSD symptoms and that the symptoms are "decreasing in intensity and frequency, and does not seem to cause significant impairment in his daily functioning."  A GAF score of 75 was assigned.  

GAF scores ranging from 71 to 80 mean that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in school work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

In August 2006, another VA psychiatric Compensation and Pension examination of the Veteran was conducted.  He appeared worried and depressed.  He reported having a flashback experience that morning while pumping gas.  He also reported often awaking at 4:45 A.M and hearing voices he thought were insurgents from service.  He indicated having nightmares about three times a week.  He reported hypervigilance, and increased startle response.  He also indicated becoming angry and offensive at times.  He reported full-time employment with the Post Office.  He was previously a mail carrier and was currently a mail handler.  He was not enthusiastic about his work and aspired to work in law enforcement.  He reported a limited social life with little contact with friends and having lost his girlfriend.  The examiner noted the findings of the prior Compensation and Pension examination report along with the 2005 treatment consultation.  Mental status examination revealed that the Veteran was cooperative.  Thought processes were intact with no psychotic content.  No delusions or hallucinations were reported although visual flashback symptoms were endorsed. Speech was coherent; the Veteran was oriented and there was no impairment in memory.  Mood was depressed.  The diagnosis was PTSD a GAF score of 57 was assigned.  The examiner offered the impression that "although the Veteran is employed, he is not particularly enthusiastic or pleased with his employment.  He presents as depressed, anhedonic, anxious, and bitter. ..  His symptoms and past history indicate PTSD and his symptoms are impairing.  Although he is working he is not socializing and does not particularly value his work."  

The GAF score of 57 is the lowest assigned of any in the record.  Again, a GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA outpatient treatment records dated in February 2008 reveal that he was seen for treatment by his primary care provider.  Treatment records from this period of time reveal that the Veteran was seen primarily for physical ailments and not for psychiatric treatment.  PTSD screening was essentially negative.  A history of PTSD and depression were noted by the physician.  The Veteran indicated "psychological issues" approximately a year earlier, but that he was feeling much better.  He denied anger, anxiety, or depression, but did report having occasional nightmares.  He stated he is not going to a VET center and that he never went for any group therapy for PTSD and he feels OK.  The assessment was "PTSD occasional nightmare and flashbacks but rare.  No problems attributed to this today.   . . .  Depression resolved.  Denies symptoms.  Never started taking meds."  

In April 2009, the most recent VA Compensation and Pension psychiatric examination of the Veteran was conducted.  He reported employment with the post office since 2005.  He reported a very poor sleep pattern, awaking at night and napping during the day.  He reported being startled by loud noises, irritability and being hypervigilant in crowds.  He reported that he did not leave the house except for work.  Mental status examination revealed he was oriented with normal thought processes and an intact memory.  He reported "panic attacks by the book."  The diagnosis was PTSD and a GAF of 65 was assigned.  The examiner indicated the Veteran's condition "is not improving, but the opposite it is getting worse.  He needs to start at least some counseling on a regular basis."  The examiner further indicated a guarded prognosis and indicated that the Veteran is "mentally capable of performing activities of daily living.  He is capable of establishing effective work, but not social relationships."  

The Veteran's service-connected PTSD has been rated at 30 percent since service connection has been established, effective from June 2005.  Under the general rating formula for mental disorders a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411. 

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The preponderance of the evidence is against the assignment of a disability rating in excess of 30 for the Veteran's service-connected PTSD.  The evidence shows two different presentations of the Veteran's PTSD.  Records show the Veteran reported for VA treatment from a primary care provider, and for an outpatient psychiatric treatment consultation.  In treatment settings he reports PTSD symptoms that have decreased in severity over time with little impact on his social or occupational functioning.  According to his treatment reports his symptoms have decreased and he does not require therapy or medication.  There is no indication of social or occupational impairment.  Assigned GAF score on outpatient psychiatric consultation was as high as 75.  

When the Veteran reports for Compensation and Pension examinations, his reported PTSD symptoms become remarkably worse than indicated in treatment records.  He reports sleep disturbance; nightmares; hypervigilance; exaggerated startle response; depressed mood; anxious mood; and irritable affect.  On Compensation and Pension examination his GAF scores of record range from a low of 57 to a high of 65.  The Compensation and Pension examiner on the most recent examination report indicates that the Veteran's PTSD is getting worse; this is in stark contrast to treatment records showing that the Veteran's PTSD was at its worst immediately after experiencing combat stressors during military service and that his symptoms have consistently improved with time.  

The evidence shows that the Veteran is employed by the postal service and that he has been able to maintain long term, full time employment.  The Compensation and Pension examination reports reveal that the Veteran functions occupationally, although he is not enthusiastic about his job and aspires to be a police officer instead of a postal employee.  Basically, the evidence of record establishes that the Veteran doesn't like his job with the post office and would prefer to be a police officer.  It is not clear as to how the Veteran would be able to function successfully as a police officer, with all the stressors entailed in that line of employment, if he was as severely disabled from combat PTSD as he claims when undergoing Compensation and Pension examinations.  

The lowest assigned GAF of 57 reflects moderate symptoms such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, or occupation functioning, such as having few friends or conflicts with peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  However, the majority of the evidence of record more accurately reflects much higher GAF scores of 65 to 75

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

There is serious discrepancy in the level of disability reflected by the Compensation and Pension examination reports when compared to the Veteran's treatment records and the established fact that he has successfully maintained full employment with the Postal Service and aspires to be a police officer.  

Essentially the evidence shows that the Veteran's PTSD results in overall functioning at a level best contemplated by the criteria indicated by the presently assigned 30 percent disability rating.  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

The evidence does not support the assignment of a disability rating in excess of 30 percent for PTSD.  At no period of time covered by this appeal has the Veteran's service-connected PTSD alone caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Rather, the evidence of record shows that the Veteran's PTSD symptoms have been consistently manifest to a degree which warrants, at most, a 30 percent rating as indicated above.  

When all of the medical evidence is reviewed, the evidence shows that the Veteran's PTSD is manifested by reported nightmares; hypervigilance; exaggerated startle response; anxious mood; irritable affect; the management of symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) score ranging from 57 to 75 with it being most predominantly in range of 65.  

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 30 percent rating for service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected PTSD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate occupational impairment to employment.  There is no evidence of hospitalization for the service-connected PTSD.  There is no evidence that service-connected PTSD results in any interference with employment.  The Veteran has been able to maintain full, and long-term employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence of record is undebatable that the Veteran's service-connected PTSD does not result in unemployability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  



ORDER

A disability rating in excess of 30 percent for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


